UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4Suite 1425,KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 4, SUITE 1425 KANSAS CITY, MO 64111 (Name and address of agent for service) Registrant's telephone number, including area code: 816.787.0718 Date of fiscal year end:12/31/2014 Date of reporting period: 01/29/2014 to 06/30/2014 ITEM 1. PROXY VOTING RECORD: Attached are the filings for the following funds, each of which is a series of the 360 Funds: FOUNDRY MID CAP VALUE FUND FOUNDRY SMALL CAP VALUE FUND Vote Summary Report Reporting Period: 01/01/2014 to 06/30/2014 Foundry Micro Cap Value Fund Issuer Name CUSIP Provider Security ID Ticker Meeting Date Meeting Type Proposal Number Proposal Text Proposed By Mgmt Rec Fund Voted For or Agaist Mgmt Rec Aegean Marine Petroleum Network Inc Y0017S102 ANW 05/22/2014 Annual Elect Peter C. Georgiopoulos as Director Mgmt For Withhold Withhold Aegean Marine Petroleum Network Inc Y0017S102 ANW 05/22/2014 Annual Elect John P. Tavlarios as Director Mgmt For Withhold Withhold Aegean Marine Petroleum Network Inc Y0017S102 ANW 05/22/2014 Annual Elect Spyridon Fokas as Director Mgmt For Withhold Withhold Aegean Marine Petroleum Network Inc Y0017S102 ANW 05/22/2014 Annual 2 Ratify Deloitte Hadjipavlou Sofianos & Cambanis S.A. as Auditors Mgmt For For For Almost Family, Inc. AFAM 05/05/2014 Annual Elect Director William B. Yarmuth Mgmt For For For Almost Family, Inc. AFAM 05/05/2014 Annual Elect Director Steven B. Bing Mgmt For For For Almost Family, Inc. AFAM 05/05/2014 Annual Elect Director Donald G. McClinton Mgmt For For For Almost Family, Inc. AFAM 05/05/2014 Annual Elect Director Tyree G. Wilburn Mgmt For For For Almost Family, Inc. AFAM 05/05/2014 Annual Elect Director Jonathan D. Goldberg Mgmt For For For Almost Family, Inc. AFAM 05/05/2014 Annual Elect Director W. Earl Reed, III Mgmt For For For Almost Family, Inc. AFAM 05/05/2014 Annual Elect Director Henry M. Altman, Jr. Mgmt For For For Almost Family, Inc. AFAM 05/05/2014 Annual 2 Ratify Auditors Mgmt For For For Almost Family, Inc. AFAM 05/05/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Banc of California, Inc. 05990K106 BANC 05/15/2014 Annual Elect Director Eric Holoman Mgmt For Withhold Withhold Banc of California, Inc. 05990K106 BANC 05/15/2014 Annual Elect Director Halle Benett Mgmt For For For Banc of California, Inc. 05990K106 BANC 05/15/2014 Annual Elect Director Robert D. Sznewajs Mgmt For For For Banc of California, Inc. 05990K106 BANC 05/15/2014 Annual 2 Ratify Auditors Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Matthew L. Caras Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Robert C. Carter Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Thomas A. Colwell Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Peter Dodge Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Martha T. Dudman Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Lauri E. Fernald Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Gregg S. Hannah Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Clyde H. Lewis Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Joseph M. Murphy Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Constance C. Shea Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Curtis C. Simard Mgmt For Withhold Withhold Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Kenneth E. Smith Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director Scott G. Toothaker Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual Elect Director David B. Woodside Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Bar Harbor Bankshares BHB 05/20/2014 Annual 3 Ratify Auditors Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual Elect Director Michael P. Daly Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual Elect Director Susan M. Hill Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual Elect Director Cornelius D. Mahoney Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual Elect Director John W. Altmeyer Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual 3 Ratify Auditors Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Richard M. Smith Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Charlotte W. Collins Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Samuel P. Frieder Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Myron Z. Holubiak Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director David R. Hubers Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Yon Y. Jorden Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Tricia H. Nguyen Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Richard L. Robbins Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Stuart A. Samuels Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Gordon H. Woodward Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual 3 Ratify Auditors Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual 4 Amend Omnibus Stock Plan Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Oliver G. (Chip) Brewer, III Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Ronald S. Beard Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Samuel H. Armacost Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director John C. Cushman, III Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director John F. Lundgren Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Adebayo O. Ogunlesi Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Richard L. Rosenfield Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Anthony S. Thornley Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual 2 Ratify Auditors Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Cambrex Corporation CBM 04/24/2014 Annual Elect Director Rosina B. Dixon Mgmt For For For Cambrex Corporation CBM 04/24/2014 Annual Elect Director Kathryn R. Harrigan Mgmt For For For Cambrex Corporation CBM 04/24/2014 Annual Elect Director Leon J. Hendrix, Jr. Mgmt For For For Cambrex Corporation CBM 04/24/2014 Annual Elect Director Ilan Kaufthal Mgmt For For For Cambrex Corporation CBM 04/24/2014 Annual Elect Director Steven M. Klosk Mgmt For For For Cambrex Corporation CBM 04/24/2014 Annual Elect Director William B. Korb Mgmt For For For Cambrex Corporation CBM 04/24/2014 Annual Elect Director Peter G. Tombros Mgmt For For For Cambrex Corporation CBM 04/24/2014 Annual Elect Director Shlomo Yanai Mgmt For For For Cambrex Corporation CBM 04/24/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Cambrex Corporation CBM 04/24/2014 Annual 3 Ratify Auditors Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual Elect Director Joseph S. DiMartino Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual Elect Director Donald V. Weir Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual 2 Ratify Auditors Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual 4 Approve Omnibus Stock Plan Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual 5 Other Business Mgmt For Against Against CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Arthur Cape Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Jason DeZwirek Mgmt For Withhold Withhold CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Eric M. Goldberg Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Jeffrey Lang Mgmt For Withhold Withhold CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Lynn J. Lyall Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Jonathan Pollack Mgmt For Withhold Withhold CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Seth Rudin Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Donald A. Wright Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual 2 Ratify Auditors Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual Elect Director Alexander Bol Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual Elect Director Lawrence B. Seidman Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual Elect Director Anthony C. Weagley Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual Elect Director Frederick Fish Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual Elect Director Howard Kent Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual Elect Director Nicholas Minoia Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual Elect Director Harold Schechter Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual Elect Director William Thompson Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual Elect Director Raymond Vanaria Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual 2 Approve Acquisition Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual 3 Amend Certificate of Incorporation to Increase Authorized Shares of Common Stock and to Change Company Name to ConnectOne Bancorp, Inc. Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual 4 Adjourn Meeting Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual 5 Ratify Auditors Mgmt For For For Center Bancorp, Inc. CNBC 06/24/2014 Annual 6 Advisory Vote on Golden Parachutes Mgmt For Against Against Center Bancorp, Inc. CNBC 06/24/2014 Annual 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Century Casinos, Inc. CNTY 06/12/2014 Annual 1 Elect Director Peter Hoetzinger Mgmt For For For Century Casinos, Inc. CNTY 06/12/2014 Annual 2 Ratify Auditors Mgmt For For For Century Casinos, Inc. CNTY 06/12/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Chesapeake Utilities Corporation CPK 05/06/2014 Annual Elect Director Thomas J. Bresnan Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual Elect Director Joseph E. Moore Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual Elect Director Dianna F. Morgan Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual Elect Director John R. Schimkaitis Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual 3 Ratify Auditors Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 1a Elect Director Kerrii B. Anderson Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 1b Elect Director Howard W. Barker, Jr. Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 1c Elect Director Clare M. Hasler-Lewis Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 1d Elect Director Craig E. Huss Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 1e Elect Director Edward F. Lonergan Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 1f Elect Director Jeffrey N. Simmons Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 1g Elect Director Steven P. Stanbrook Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 1h Elect Director Ronald V. Waters, III Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 3 Ratify Auditors Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 4 Reduce Supermajority Vote Requirement Mgmt For For For Chiquita Brands International, Inc. CQB 05/22/2014 Annual 5 Stock Retention/Holding Period SH Against For For Citi Trends, Inc. 17306X102 CTRN 06/04/2014 Annual Elect Director Laurens M. Goff Mgmt For For For Citi Trends, Inc. 17306X102 CTRN 06/04/2014 Annual Elect Director R. Edward Anderson Mgmt For For For Citi Trends, Inc. 17306X102 CTRN 06/04/2014 Annual Elect Director Lawrence E. Hyatt Mgmt For For For Citi Trends, Inc. 17306X102 CTRN 06/04/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Citi Trends, Inc. 17306X102 CTRN 06/04/2014 Annual 3 Ratify Auditors Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual Elect Director Thomas E. Baker Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual Elect Director William D. McGuire Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual Elect Director James R. Boldt Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual 3 Ratify Auditors Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual 4 Amend Omnibus Stock Plan Mgmt For For For Covenant Transportation Group, Inc. 22284P105 CVTI 05/22/2014 Annual Elect Director William T. Alt Mgmt For For For Covenant Transportation Group, Inc. 22284P105 CVTI 05/22/2014 Annual Elect Director Robert E. Bosworth Mgmt For For For Covenant Transportation Group, Inc. 22284P105 CVTI 05/22/2014 Annual Elect Director Bradley A. Moline Mgmt For For For Covenant Transportation Group, Inc. 22284P105 CVTI 05/22/2014 Annual Elect Director David R. Parker Mgmt For For For Covenant Transportation Group, Inc. 22284P105 CVTI 05/22/2014 Annual Elect Director Herbert J. Schmidt Mgmt For For For Covenant Transportation Group, Inc. 22284P105 CVTI 05/22/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Covenant Transportation Group, Inc. 22284P105 CVTI 05/22/2014 Annual 3 Ratify Auditors Mgmt For For For Covenant Transportation Group, Inc. 22284P105 CVTI 05/22/2014 Annual 4 Other Business Mgmt For Against Against Cross Country Healthcare, Inc. CCRN 05/13/2014 Annual Elect Director William J. Grubbs Mgmt For For For Cross Country Healthcare, Inc. CCRN 05/13/2014 Annual Elect Director W. Larry Cash Mgmt For For For Cross Country Healthcare, Inc. CCRN 05/13/2014 Annual Elect Director Thomas C. Dircks Mgmt For For For Cross Country Healthcare, Inc. CCRN 05/13/2014 Annual Elect Director Gale Fitzgerald Mgmt For For For Cross Country Healthcare, Inc. CCRN 05/13/2014 Annual Elect Director Richard M. Mastaler Mgmt For For For Cross Country Healthcare, Inc. CCRN 05/13/2014 Annual Elect Director Joseph A. Trunfio Mgmt For For For Cross Country Healthcare, Inc. CCRN 05/13/2014 Annual 2 Amend Omnibus Stock Plan Mgmt For For For Cross Country Healthcare, Inc. CCRN 05/13/2014 Annual 3 Ratify Auditors Mgmt For For For Cross Country Healthcare, Inc. CCRN 05/13/2014 Annual 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Dice Holdings, Inc. DHX 05/29/2014 Annual Elect Director Peter R. Ezersky Mgmt For For For Dice Holdings, Inc. DHX 05/29/2014 Annual Elect Director David S. Gordon Mgmt For For For Dice Holdings, Inc. DHX 05/29/2014 Annual 2 Ratify Auditors Mgmt For For For Dice Holdings, Inc. DHX 05/29/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Dime Community Bancshares, Inc. DCOM 05/22/2014 Annual Elect Director Kenneth J. Mahon Mgmt For For For Dime Community Bancshares, Inc. DCOM 05/22/2014 Annual Elect Director George L. Clark, Jr. Mgmt For For For Dime Community Bancshares, Inc. DCOM 05/22/2014 Annual Elect Director Steven D. Cohn Mgmt For For For Dime Community Bancshares, Inc. DCOM 05/22/2014 Annual Elect Director Robert C. Golden Mgmt For For For Dime Community Bancshares, Inc. DCOM 05/22/2014 Annual 2 Ratify Auditors Mgmt For For For Dime Community Bancshares, Inc. DCOM 05/22/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Ducommun Incorporated DCO 05/07/2014 Annual Elect Director Richard A. Baldridge Mgmt For For For Ducommun Incorporated DCO 05/07/2014 Annual Elect Director Joseph C. Berenato Mgmt For For For Ducommun Incorporated DCO 05/07/2014 Annual Elect Director Robert D. Paulson Mgmt For For For Ducommun Incorporated DCO 05/07/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Ducommun Incorporated DCO 05/07/2014 Annual 3 Ratify Auditors Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual Elect Director B. Guille Cox, Jr. Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual Elect Director Anton H. George Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual Elect Director Gregory L. Gibson Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual Elect Director Virginia L. Smith Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual 2 Ratify Auditors Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual 4 Other Business Mgmt For Against Against First Internet Bancorp INBK 05/19/2014 Annual Elect Director David B. Becker Mgmt For For For First Internet Bancorp INBK 05/19/2014 Annual Elect Director John K. Keach, Jr. Mgmt For For For First Internet Bancorp INBK 05/19/2014 Annual Elect Director David R. Lovejoy Mgmt For For For First Internet Bancorp INBK 05/19/2014 Annual Elect Director Ann D. Murtlow Mgmt For For For First Internet Bancorp INBK 05/19/2014 Annual Elect Director Ralph R. Whitney, Jr. Mgmt For For For First Internet Bancorp INBK 05/19/2014 Annual Elect Director Jerry Williams Mgmt For For For First Internet Bancorp INBK 05/19/2014 Annual Elect Director Jean L. Wojtowicz Mgmt For For For First Internet Bancorp INBK 05/19/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For First Internet Bancorp INBK 05/19/2014 Annual 3 Ratify Auditors Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director William M. Carrouche Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Leander J. Foley, III Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director John F. French Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Leon L. Giorgio, Jr. Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Shivan Govindan Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director L. Blake Jones Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Louis V. Lauricella Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Mark G. Merlo Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Ashton J. Ryan, Jr. Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Charles C. Teamer Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Joseph F. Toomy Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual 2 Ratify Auditors Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual 3 Approve Omnibus Stock Plan Mgmt For For For FreightCar America, Inc. RAIL 05/22/2014 Annual Elect Director Thomas A. Madden Mgmt For For For FreightCar America, Inc. RAIL 05/22/2014 Annual Elect Director Joseph E. McNeely Mgmt For For For FreightCar America, Inc. RAIL 05/22/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For FreightCar America, Inc. RAIL 05/22/2014 Annual 3 Ratify Auditors Mgmt For For For Gibraltar Industries, Inc. ROCK 05/02/2014 Annual Elect Director Brinn J. Lipke Mgmt For For For Gibraltar Industries, Inc. ROCK 05/02/2014 Annual Elect Director William P. Montague Mgmt For For For Gibraltar Industries, Inc. ROCK 05/02/2014 Annual Elect Director Arthur A. Russ, Jr. Mgmt For For For Gibraltar Industries, Inc. ROCK 05/02/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Gibraltar Industries, Inc. ROCK 05/02/2014 Annual 3 Ratify Auditors Mgmt For For For Gladstone Commercial Corporation GOOD 05/01/2014 Annual Elect Director Michela A. English Mgmt For For For Gladstone Commercial Corporation GOOD 05/01/2014 Annual Elect Director Anthony W. Parker Mgmt For For For Gladstone Commercial Corporation GOOD 05/01/2014 Annual 2 Ratify Auditors Mgmt For For For Global Cash Access Holdings, Inc. GCA 05/15/2014 Annual Elect Director Ram Chary Mgmt For For For Global Cash Access Holdings, Inc. GCA 05/15/2014 Annual Elect Director Fred C. Enlow Mgmt For For For Global Cash Access Holdings, Inc. GCA 05/15/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Global Cash Access Holdings, Inc. GCA 05/15/2014 Annual 3 Approve Omnibus Stock Plan Mgmt For For For Global Cash Access Holdings, Inc. GCA 05/15/2014 Annual 4 Ratify Auditors Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 Annual Elect Director Peter R. Deutsch Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 Annual Elect Director Nathan D. Leight Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 Annual 2 Ratify Auditors Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Great Panther Silver Limited 39115V101 GPR 06/26/2014 Annual/Special 1 Fix Number of Directors at Six Mgmt For For For Great Panther Silver Limited 39115V101 GPR 06/26/2014 Annual/Special Elect Director Robert A. (Bob) Archer Mgmt For For For Great Panther Silver Limited 39115V101 GPR 06/26/2014 Annual/Special Elect Director R.W. (Bob) Garnett Mgmt For For For Great Panther Silver Limited 39115V101 GPR 06/26/2014 Annual/Special Elect Director Kenneth W. Major Mgmt For For For Great Panther Silver Limited 39115V101 GPR 06/26/2014 Annual/Special Elect Director John Jennings Mgmt For For For Great Panther Silver Limited 39115V101 GPR 06/26/2014 Annual/Special Elect Director W.J. (James) Mullin Mgmt For For For Great Panther Silver Limited 39115V101 GPR 06/26/2014 Annual/Special Elect Director Jeffrey R. Mason Mgmt For For For Great Panther Silver Limited 39115V101 GPR 06/26/2014 Annual/Special 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For For Great Panther Silver Limited 39115V101 GPR 06/26/2014 Annual/Special 4 Approve Restricted Share Unit and Deferred Share Unit Plan Mgmt For Against Against Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director I Joon Ahn Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director John A. Hall Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director Paul Seon-Hong Kim Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director Chong Guk (C.G.) Kum Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director Joon Hyung Lee Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director Chulse (William) Park Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director Joseph K. Rho Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director David L. Rosenblum Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director William J. Stolte Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual 3 Ratify Auditors Mgmt For For For Hardinge Inc. HDNG 05/06/2014 Annual Elect Director J. Philip Hunter Mgmt For Withhold Withhold Hardinge Inc. HDNG 05/06/2014 Annual Elect Director R. Tony Tripeny Mgmt For For For Hardinge Inc. HDNG 05/06/2014 Annual 2 Ratify Auditors Mgmt For For For Hardinge Inc. HDNG 05/06/2014 Annual 3 Amend Omnibus Stock Plan Mgmt For For For Hardinge Inc. HDNG 05/06/2014 Annual 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Hardinge Inc. HDNG 05/06/2014 Annual 5 Advisory Vote on Say on Pay Frequency Mgmt None One Year One Year Heritage Financial Group, Inc. 42726X102 HBOS 05/28/2014 Annual Elect Director Joseph C. Burger Mgmt For For For Heritage Financial Group, Inc. 42726X102 HBOS 05/28/2014 Annual Elect Director Carol W. Slappey Mgmt For For For Heritage Financial Group, Inc. 42726X102 HBOS 05/28/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Heritage Financial Group, Inc. 42726X102 HBOS 05/28/2014 Annual 3 Ratify Auditors Mgmt For For For Hill International, Inc. HIL 06/12/2014 Annual Elect Director David L. Richter Mgmt For For For Hill International, Inc. HIL 06/12/2014 Annual Elect Director Alan S. Fellheimer Mgmt For For For Hill International, Inc. HIL 06/12/2014 Annual 2 Amend Stock Option Plan Mgmt For For For Hill International, Inc. HIL 06/12/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Hooker Furniture Corporation HOFT 06/05/2014 Annual Elect Director Paul B. Toms, Jr. Mgmt For For For Hooker Furniture Corporation HOFT 06/05/2014 Annual Elect Director W. Christopher Beeler, Jr. Mgmt For For For Hooker Furniture Corporation HOFT 06/05/2014 Annual Elect Director John L. Gregory, III Mgmt For For For Hooker Furniture Corporation HOFT 06/05/2014 Annual Elect Director E. Larry Ryder Mgmt For For For Hooker Furniture Corporation HOFT 06/05/2014 Annual Elect Director Mark F. Shreiber Mgmt For For For Hooker Furniture Corporation HOFT 06/05/2014 Annual Elect Director David G. Sweet Mgmt For For For Hooker Furniture Corporation HOFT 06/05/2014 Annual Elect Director Henry G. Williamson, Jr. Mgmt For For For Hooker Furniture Corporation HOFT 06/05/2014 Annual 2 Ratify Auditors Mgmt For For For Hooker Furniture Corporation HOFT 06/05/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Horsehead Holding Corp. ZINC 05/06/2014 Annual Elect Director Jack Shilling Mgmt For For For Horsehead Holding Corp. ZINC 05/06/2014 Annual Elect Director John C. van Roden, Jr. Mgmt For For For Horsehead Holding Corp. ZINC 05/06/2014 Annual 2 Ratify Auditors Mgmt For For For Horsehead Holding Corp. ZINC 05/06/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For INDEPENDENCE REALTY TRUST, INC. 45378A106 IRT 05/14/2014 Annual Elect Director Scott F. Schaeffer Mgmt For For For INDEPENDENCE REALTY TRUST, INC. 45378A106 IRT 05/14/2014 Annual Elect Director William C. Dunkelberg Mgmt For For For INDEPENDENCE REALTY TRUST, INC. 45378A106 IRT 05/14/2014 Annual Elect Director Robert F. McCadden Mgmt For For For INDEPENDENCE REALTY TRUST, INC. 45378A106 IRT 05/14/2014 Annual Elect Director DeForest B. Soaries, Jr. Mgmt For For For INDEPENDENCE REALTY TRUST, INC. 45378A106 IRT 05/14/2014 Annual 2 Ratify Auditors Mgmt For For For INDEPENDENCE REALTY TRUST, INC. 45378A106 IRT 05/14/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For INDEPENDENCE REALTY TRUST, INC. 45378A106 IRT 05/14/2014 Annual 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year One Year Independent Bank Corp. INDB 05/15/2014 Annual Elect Director William P. Bissonnette Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual Elect Director Daniel F. O'Brien Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual Elect Director Christopher Oddleifson Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual Elect Director Brian S. Tedeschi Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual 2 Ratify Auditors Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual 3 Amend Omnibus Stock Plan Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Independent Bank Corporation IBCP 04/22/2014 Annual Elect Director Charles A. Palmer Mgmt For Withhold Withhold Independent Bank Corporation IBCP 04/22/2014 Annual Elect Director Stephen L. Gulis, Jr. Mgmt For Withhold Withhold Independent Bank Corporation IBCP 04/22/2014 Annual Elect Director Terry L. Haske Mgmt For Withhold Withhold Independent Bank Corporation IBCP 04/22/2014 Annual Elect Director William B. Kessel Mgmt For Withhold Withhold Independent Bank Corporation IBCP 04/22/2014 Annual 2 Ratify Auditors Mgmt For For For Independent Bank Corporation IBCP 04/22/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Independent Bank Corporation IBCP 04/22/2014 Annual 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year One Year JMP Group Inc. 46629U107 JMP 06/02/2014 Annual Elect Director Joseph A. Jolson Mgmt For For For JMP Group Inc. 46629U107 JMP 06/02/2014 Annual Elect Director Craig R. Johnson Mgmt For For For JMP Group Inc. 46629U107 JMP 06/02/2014 Annual Elect Director Carter D. Mack Mgmt For For For JMP Group Inc. 46629U107 JMP 06/02/2014 Annual Elect Director Mark L. Lehmann Mgmt For For For JMP Group Inc. 46629U107 JMP 06/02/2014 Annual Elect Director Glenn H. Tongue Mgmt For For For JMP Group Inc. 46629U107 JMP 06/02/2014 Annual Elect Director Kenneth M. Karmin Mgmt For For For JMP Group Inc. 46629U107 JMP 06/02/2014 Annual Elect Director H. Mark Lunenburg Mgmt For For For JMP Group Inc. 46629U107 JMP 06/02/2014 Annual Elect Director David M. DiPietro Mgmt For For For JMP Group Inc. 46629U107 JMP 06/02/2014 Annual Elect Director Jonathan M. Orszag Mgmt For For For JMP Group Inc. 46629U107 JMP 06/02/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For JMP Group Inc. 46629U107 JMP 06/02/2014 Annual 3 Ratify Auditors Mgmt For For For Kirkland's, Inc. KIRK 06/11/2014 Annual Elect Director Robert E. Alderson Mgmt For For For Kirkland's, Inc. KIRK 06/11/2014 Annual Elect Director Carl T. Kirkland Mgmt For For For Kirkland's, Inc. KIRK 06/11/2014 Annual 2 Ratify Auditors Mgmt For For For Kirkland's, Inc. KIRK 06/11/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Kirkland's, Inc. KIRK 06/11/2014 Annual 4 Require a Majority Vote for the Election of Directors SH Against For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Kathleen L. Bardwell Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director William G. Barron Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Archie M. Brown, Jr. Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Brian J. Crall Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Philip A. Frantz Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director D.J. Hines Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Thomas M. O'Brien Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Lawrence R. Rueff Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director John G. Seale Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Charles J. Thayer Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual 3 Ratify Auditors Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director Randolph L. Marten Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director Larry B. Hagness Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director Thomas J. Winkel Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director Jerry M. Bauer Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director Robert L. Demorest Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director G. Larry Owens Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual 3 Ratify Auditors Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual 4 Other Business Mgmt For Against Against Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual Elect Director Winifred A. Baker Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual Elect Director Jeffrey A. Maffett Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual Elect Director Robert H. Naftaly Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual Elect Director Robert W. Sturgis Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual Elect Director Bruce E. Thal Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual 2 Ratify Auditors Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Monarch Financial Holdings, Inc. 60907Q100 MNRK 05/08/2014 Annual Elect Director Joe P. Covington, Jr. Mgmt For For For Monarch Financial Holdings, Inc. 60907Q100 MNRK 05/08/2014 Annual Elect Director E. Neal Crawford, Jr. Mgmt For For For Monarch Financial Holdings, Inc. 60907Q100 MNRK 05/08/2014 Annual Elect Director Dwight C. Schaubach Mgmt For For For Monarch Financial Holdings, Inc. 60907Q100 MNRK 05/08/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Monarch Financial Holdings, Inc. 60907Q100 MNRK 05/08/2014 Annual 3 Approve Omnibus Stock Plan Mgmt For Against Against Monarch Financial Holdings, Inc. 60907Q100 MNRK 05/08/2014 Annual 4 Ratify Auditors Mgmt For For For Monmouth Real Estate Investment Corporation MNR 05/13/2014 Annual Elect Director Brian H. Haimm Mgmt For For For Monmouth Real Estate Investment Corporation MNR 05/13/2014 Annual Elect Director Neal Herstik Mgmt For For For Monmouth Real Estate Investment Corporation MNR 05/13/2014 Annual Elect Director Matthew I. Hirsch Mgmt For For For Monmouth Real Estate Investment Corporation MNR 05/13/2014 Annual Elect Director Stephen B. Wolgin Mgmt For For For Monmouth Real Estate Investment Corporation MNR 05/13/2014 Annual 2 Ratify Auditors Mgmt For For For Monmouth Real Estate Investment Corporation MNR 05/13/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against MVC Capital, Inc. MVC 04/29/2014 Annual Elect Director Emilio Dominianni Mgmt For For For MVC Capital, Inc. MVC 04/29/2014 Annual Elect Director Phillip Goldstein Mgmt For For For MVC Capital, Inc. MVC 04/29/2014 Annual Elect Director Gerald Hellerman Mgmt For For For MVC Capital, Inc. MVC 04/29/2014 Annual Elect Director Warren Holtsberg Mgmt For For For MVC Capital, Inc. MVC 04/29/2014 Annual Elect Director Robert Knapp Mgmt For For For MVC Capital, Inc. MVC 04/29/2014 Annual Elect Director William Taylor Mgmt For For For MVC Capital, Inc. MVC 04/29/2014 Annual Elect Director Michael Tokarz Mgmt For For For MVC Capital, Inc. MVC 04/29/2014 Annual 2 Ratify Auditors Mgmt For For For NN, Inc. NNBR 05/15/2014 Annual Elect Director G. Ronald Morris Mgmt For For For NN, Inc. NNBR 05/15/2014 Annual Elect Director Steven T. Warshaw Mgmt For For For NN, Inc. NNBR 05/15/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against NN, Inc. NNBR 05/15/2014 Annual 3 Ratify Auditors Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director Martin R. Ferron Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director Carl F. Giesler, Jr. Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director Ronald A. McIntosh Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director William C. Oehmig Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director Allen R. Sello Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director Jay W. Thornton Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director K. Rick Turner Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director R. Marc Langland Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director Joseph M. Beedle Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director Larry S. Cash Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director Mark G. Copeland Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director Ronald A. Davis Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director Anthony Drabek Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director Karl L. Hanneman Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director Richard L. Lowell Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director David J. McCambridge Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director Irene Sparks Rowan Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director John C. Swalling Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director Linda C. Thomas Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual Elect Director David G. Wright Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual 2 Approve Omnibus Stock Plan Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual 4 Ratify Auditors Mgmt For For For Northrim BanCorp, Inc. NRIM 05/15/2014 Annual 5 Other Business Mgmt For Against Against Omega Protein Corporation 68210P107 OME 06/19/2014 Annual Elect Director Gary L. Allee Mgmt For For For Omega Protein Corporation 68210P107 OME 06/19/2014 Annual Elect Director David A. Owen Mgmt For For For Omega Protein Corporation 68210P107 OME 06/19/2014 Annual 2 Ratify Auditors Mgmt For For For Omega Protein Corporation 68210P107 OME 06/19/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Orion Marine Group, Inc. 68628V308 ORN 05/22/2014 Annual 1 Elect Director Thomas N. Amonett Mgmt For For For Orion Marine Group, Inc. 68628V308 ORN 05/22/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Orion Marine Group, Inc. 68628V308 ORN 05/22/2014 Annual 3 Ratify Auditors Mgmt For For For Perry Ellis International, Inc. PERY 06/05/2014 Annual Elect Director Alexandra Wilson Mgmt For For For Perry Ellis International, Inc. PERY 06/05/2014 Annual Elect Director J. David Scheiner Mgmt For For For Perry Ellis International, Inc. PERY 06/05/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Perry Ellis International, Inc. PERY 06/05/2014 Annual 3 Ratify Auditors Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director Charles T. Goodson Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director William W. Rucks, IV Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director E. Wayne Nordberg Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director Michael L. Finch Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director W. J. Gordon, III Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director Charles F. Mitchell, II Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual 2 Ratify Auditors Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Photronics, Inc. PLAB 04/11/2014 Annual Elect Director Walter M. Fiederowicz Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual Elect Director Joseph A. Fiorita, Jr. Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual Elect Director Liang-Choo Hsia Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual Elect Director Constantine Macricostas Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual Elect Director George Macricostas Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual Elect Director Mitchell G. Tyson Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual 2 Ratify Auditors Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual 3 Amend Omnibus Stock Plan Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual 5 Other Business Mgmt For Against Against Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director Boland T. Jones Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director Wilkie S. Colyer Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director K. Robert Draughon Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director John R. Harris Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director W. Steven Jones Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director Raymond H. Pirtle, Jr. Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director J. Walker Smith, Jr. Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual 3 Ratify Auditors Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual 4 Approve Omnibus Stock Plan Mgmt For For For Rudolph Technologies, Inc. RTEC 05/21/2014 Annual Elect Director John R. Whitten Mgmt For For For Rudolph Technologies, Inc. RTEC 05/21/2014 Annual Elect Director Aubrey C. Tobey Mgmt For For For Rudolph Technologies, Inc. RTEC 05/21/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Rudolph Technologies, Inc. RTEC 05/21/2014 Annual 3 Ratify Auditors Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual Elect Director Andrew E. Lietz Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual Elect Director Stephen T. Zarrilli Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual Elect Director Julie A. Dobson Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual Elect Director Keith B. Jarrett Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual Elect Director George MacKenzie Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual Elect Director George D. McClelland Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual Elect Director Jack L. Messman Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual Elect Director John J. Roberts Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual Elect Director Robert J. Rosenthal Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual 3 Amend Omnibus Stock Plan Mgmt For For For Safeguard Scientifics, Inc. SFE 05/22/2014 Annual 4 Ratify Auditors Mgmt For For For SI Financial Group, Inc. 78425V104 SIFI 05/14/2014 Annual Elect Director Mark D. Alliod Mgmt For For For SI Financial Group, Inc. 78425V104 SIFI 05/14/2014 Annual Elect Director Michael R. Garvey Mgmt For For For SI Financial Group, Inc. 78425V104 SIFI 05/14/2014 Annual Elect Director Robert O. Gillard Mgmt For For For SI Financial Group, Inc. 78425V104 SIFI 05/14/2014 Annual Elect Director Kathleen A. Nealon Mgmt For For For SI Financial Group, Inc. 78425V104 SIFI 05/14/2014 Annual 2 Ratify Auditors Mgmt For For For SI Financial Group, Inc. 78425V104 SIFI 05/14/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual 1 Fix Number of Directors at Nine Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual Elect Director David L. Bartlett Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual Elect Director William E. Clark, II Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual Elect Director Steven A. Cosse Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual Elect Director Edward Drilling Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual Elect Director Sharon Gaber Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual Elect Director Eugene Hunt Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual Elect Director George A. Makris, Jr. Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual Elect Director Harry L. Ryburn Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual Elect Director Robert L. Shoptaw Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual 4 Approve Outside Director Stock Awards Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 Annual 5 Ratify Auditors Mgmt For For For Spartan Motors, Inc. SPAR 05/21/2014 Annual Elect Director Richard R. Current Mgmt For For For Spartan Motors, Inc. SPAR 05/21/2014 Annual Elect Director Hugh W. Sloan, Jr. Mgmt For For For Spartan Motors, Inc. SPAR 05/21/2014 Annual Elect Director Andrew M. Rooke Mgmt For For For Spartan Motors, Inc. SPAR 05/21/2014 Annual 2 Ratify Auditors Mgmt For For For Spartan Motors, Inc. SPAR 05/21/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director M. Shan Atkins Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Dennis Eidson Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Mickey P. Foret Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Frank M. Gambino Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Douglas A. Hacker Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Yvonne R. Jackson Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Elizabeth A. Nickels Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Timothy J. O'Donovan Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Hawthorne L. Proctor Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Craig C. Sturken Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director William R. Voss Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual 2 Change Company Name Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual 4 Ratify Auditors Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Jay Stein Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director John H. Williams, Jr. Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Alvin R. Carpenter Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Irwin Cohen Mgmt For Withhold Withhold Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Susan Falk Mgmt For Withhold Withhold Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Linda M. Farthing Mgmt For Withhold Withhold Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Mitchell W. Legler Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Richard L. Sisisky Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Burton M. Tansky Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director J. Wayne Weaver Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual 3 Ratify Auditors Mgmt For For For Sterling Construction Company, Inc. STRL 05/09/2014 Annual Elect Director Marian M. Davenport Mgmt For For For Sterling Construction Company, Inc. STRL 05/09/2014 Annual Elect Director Robert A. Eckels Mgmt For Against Against Sterling Construction Company, Inc. STRL 05/09/2014 Annual Elect Director Joseph P. Harper, Sr. Mgmt For For For Sterling Construction Company, Inc. STRL 05/09/2014 Annual Elect Director Charles R. Patton Mgmt For For For Sterling Construction Company, Inc. STRL 05/09/2014 Annual Elect Director Paul J. Varello Mgmt For For For Sterling Construction Company, Inc. STRL 05/09/2014 Annual 2 Increase Authorized Common Stock Mgmt For For For Sterling Construction Company, Inc. STRL 05/09/2014 Annual 3 Declassify the Board of Directors Mgmt For For For Sterling Construction Company, Inc. STRL 05/09/2014 Annual 4 Amend Omnibus Stock Plan Mgmt For For For Sterling Construction Company, Inc. STRL 05/09/2014 Annual 5 Ratify Auditors Mgmt For For For Sterling Construction Company, Inc. STRL 05/09/2014 Annual 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For SUPERIOR UNIFORM GROUP, INC. SGC 05/02/2014 Annual Elect Director Sidney Kirschner Mgmt For For For SUPERIOR UNIFORM GROUP, INC. SGC 05/02/2014 Annual Elect Director Michael Benstock Mgmt For For For SUPERIOR UNIFORM GROUP, INC. SGC 05/02/2014 Annual Elect Director Alan D. Schwartz Mgmt For For For SUPERIOR UNIFORM GROUP, INC. SGC 05/02/2014 Annual Elect Director Robin M. Hensley Mgmt For For For SUPERIOR UNIFORM GROUP, INC. SGC 05/02/2014 Annual Elect Director Paul Mellini Mgmt For For For SUPERIOR UNIFORM GROUP, INC. SGC 05/02/2014 Annual Elect Director Todd Siegel Mgmt For For For SUPERIOR UNIFORM GROUP, INC. SGC 05/02/2014 Annual 2 Ratify Auditors Mgmt For For For Symmetry Medical Inc. SMA 04/25/2014 Annual Elect Director Francis T. Nusspickel Mgmt For For For Symmetry Medical Inc. SMA 04/25/2014 Annual Elect Director Thomas J. Sullivan Mgmt For For For Symmetry Medical Inc. SMA 04/25/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Symmetry Medical Inc. SMA 04/25/2014 Annual 3 Ratify Auditors Mgmt For For For Territorial Bancorp Inc. 88145X108 TBNK 05/21/2014 Annual Elect Director Howard Y. Ikeda Mgmt For For For Territorial Bancorp Inc. 88145X108 TBNK 05/21/2014 Annual Elect Director David S. Murakami Mgmt For For For Territorial Bancorp Inc. 88145X108 TBNK 05/21/2014 Annual 2 Ratify Auditors Mgmt For For For Territorial Bancorp Inc. 88145X108 TBNK 05/21/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special Elect Director John P. Dielwart Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special Elect Director Fred J. Dyment Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special Elect Director Gary L. Kott Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special Elect Director R. Vance Milligan Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special Elect Director Julio M. Quintana Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special Elect Director John T. Reynolds Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special Elect Director Elijio V. Serrano Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special Elect Director Michael W. Sutherlin Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special 3 Advisory Vote on Executive Compensation Approach Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special 4a Allow Electronic Distribution of Company Communications Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special 4b Approve Advance Notice Policy Mgmt For For For Tesco Corporation 88157K101 TESO 05/09/2014 Annual/Special 4c Amend Articles to Make other Updates and Changes Mgmt For For For TravelCenters of America LLC TA 06/19/2014 Annual Elect Director Arthur G. Koumantzelis Mgmt For For For TravelCenters of America LLC TA 06/19/2014 Annual Elect Director Barry M. Portnoy Mgmt For Withhold Withhold TravelCenters of America LLC TA 06/19/2014 Annual 2 Ratify Auditors Mgmt For For For United Community Financial Corp. UCFC 05/27/2014 Annual Elect Director Richard J. Schiraldi Mgmt For For For United Community Financial Corp. UCFC 05/27/2014 Annual Elect Director Gary M. Small Mgmt For For For United Community Financial Corp. UCFC 05/27/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For United Community Financial Corp. UCFC 05/27/2014 Annual 3 Ratify Auditors Mgmt For For For USA Mobility, Inc. 90341G103 USMO 05/28/2014 Annual Elect Director N. Blair Butterfield Mgmt For For For USA Mobility, Inc. 90341G103 USMO 05/28/2014 Annual Elect Director Nicholas A. Gallopo Mgmt For For For USA Mobility, Inc. 90341G103 USMO 05/28/2014 Annual Elect Director Vincent D. Kelly Mgmt For For For USA Mobility, Inc. 90341G103 USMO 05/28/2014 Annual Elect Director Brian O'Reilly Mgmt For For For USA Mobility, Inc. 90341G103 USMO 05/28/2014 Annual Elect Director Matthew Oristano Mgmt For For For USA Mobility, Inc. 90341G103 USMO 05/28/2014 Annual Elect Director Samme L. Thompson Mgmt For For For USA Mobility, Inc. 90341G103 USMO 05/28/2014 Annual Elect Director Royce Yudkoff Mgmt For For For USA Mobility, Inc. 90341G103 USMO 05/28/2014 Annual 2 Ratify Auditors Mgmt For For For USA Mobility, Inc. 90341G103 USMO 05/28/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against WASHINGTON TRUST BANCORP, INC. WASH 04/22/2014 Annual Elect Director John J. Bowen Mgmt For For For WASHINGTON TRUST BANCORP, INC. WASH 04/22/2014 Annual Elect Director Robert A. DiMuccio Mgmt For For For WASHINGTON TRUST BANCORP, INC. WASH 04/22/2014 Annual Elect Director H. Douglas Randall, III Mgmt For For For WASHINGTON TRUST BANCORP, INC. WASH 04/22/2014 Annual Elect Director John F. Treanor Mgmt For For For WASHINGTON TRUST BANCORP, INC. WASH 04/22/2014 Annual 2 Ratify Auditors Mgmt For For For WASHINGTON TRUST BANCORP, INC. WASH 04/22/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Wayside Technology Group, Inc. WSTG 06/04/2014 Annual Elect Director Simon F. Nynens Mgmt For For For Wayside Technology Group, Inc. WSTG 06/04/2014 Annual Elect Director F. Duffield Meyercord Mgmt For For For Wayside Technology Group, Inc. WSTG 06/04/2014 Annual Elect Director Allan D. Weingarten Mgmt For For For Wayside Technology Group, Inc. WSTG 06/04/2014 Annual Elect Director Mark T. Boyer Mgmt For For For Wayside Technology Group, Inc. WSTG 06/04/2014 Annual Elect Director Mike Faith Mgmt For For For Wayside Technology Group, Inc. WSTG 06/04/2014 Annual Elect Director Steve DeWindt Mgmt For For For Wayside Technology Group, Inc. WSTG 06/04/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Wayside Technology Group, Inc. WSTG 06/04/2014 Annual 3 Ratify Auditors Mgmt For For For Willbros Group, Inc. WG 05/20/2014 Annual Elect Director Edward J. DiPaolo Mgmt For For For Willbros Group, Inc. WG 05/20/2014 Annual Elect Director Daniel E. Lonergan Mgmt For For For Willbros Group, Inc. WG 05/20/2014 Annual 2 Amend Omnibus Stock Plan Mgmt For For For Willbros Group, Inc. WG 05/20/2014 Annual 3 Amend Restricted Stock Plan Mgmt For For For Willbros Group, Inc. WG 05/20/2014 Annual 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Willbros Group, Inc. WG 05/20/2014 Annual 5 Ratify Auditors Mgmt For For For Winthrop Realty Trust FUR 05/20/2014 Annual Elect Director Michael L. Ashner Mgmt For For For Winthrop Realty Trust FUR 05/20/2014 Annual Elect Director Arthur Blasberg, Jr. Mgmt For For For Winthrop Realty Trust FUR 05/20/2014 Annual Elect Director Howard Goldberg Mgmt For For For Winthrop Realty Trust FUR 05/20/2014 Annual Elect Director Thomas F. McWilliams Mgmt For For For Winthrop Realty Trust FUR 05/20/2014 Annual Elect Director Lee Seidler Mgmt For For For Winthrop Realty Trust FUR 05/20/2014 Annual Elect Director Carolyn Tiffany Mgmt For For For Winthrop Realty Trust FUR 05/20/2014 Annual Elect Director Steven Zalkind Mgmt For For For Winthrop Realty Trust FUR 05/20/2014 Annual 2 Ratify Auditors Mgmt For For For Winthrop Realty Trust FUR 05/20/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Winthrop Realty Trust FUR 05/20/2014 Annual 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year One Year ZAGG Inc 98884U108 ZAGG 06/12/2014 Annual Elect Director Randall L. Hales Mgmt For For For ZAGG Inc 98884U108 ZAGG 06/12/2014 Annual Elect Director Cheryl A. Larabee Mgmt For For For ZAGG Inc 98884U108 ZAGG 06/12/2014 Annual Elect Director E. Todd Heiner Mgmt For For For ZAGG Inc 98884U108 ZAGG 06/12/2014 Annual Elect Director Bradley J. Holiday Mgmt For For For ZAGG Inc 98884U108 ZAGG 06/12/2014 Annual Elect Director Daniel R. Maurer Mgmt For For For ZAGG Inc 98884U108 ZAGG 06/12/2014 Annual 2 Ratify Auditors Mgmt For For For ZAGG Inc 98884U108 ZAGG 06/12/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Vote Summary Report Reporting Period: 01/01/2014 to 06/30/2014 Location(s): All Locations Foundry Small Cap Value Fund Issuer Name CUSIP Provider Security ID Ticker Meeting Date Meeting Type Proposal Number Proposal Text Proposed By Mgmt Rec Fund Voted Fund Voted For Agains Mgmt Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1a Elect Director Bruce L. Claflin Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1b Elect Director W. Michael Barnes Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1c Elect Director John E. Caldwell Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1d Elect Director Henry WK Chow Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1e Elect Director Nora M. Denzel Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1f Elect Director Nicholas M. Donofrio Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1g Elect Director Martin L. Edelman Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1h Elect Director John R. Harding Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1i Elect Director Michael J. Inglis Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1j Elect Director Rory P. Read Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 1k Elect Director Ahmed Yahia Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 2 Ratify Auditors Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 3 Amend Omnibus Stock Plan Mgmt For For For Advanced Micro Devices, Inc. AMD 05/08/2014 Annual 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Aegean Marine Petroleum Network Inc Y0017S102 ANW 05/22/2014 Annual Elect Peter C. Georgiopoulos as Director Mgmt For Withhold Withhold Aegean Marine Petroleum Network Inc Y0017S102 ANW 05/22/2014 Annual Elect John P. Tavlarios as Director Mgmt For Withhold Withhold Aegean Marine Petroleum Network Inc Y0017S102 ANW 05/22/2014 Annual Elect Spyridon Fokas as Director Mgmt For Withhold Withhold Aegean Marine Petroleum Network Inc Y0017S102 ANW 05/22/2014 Annual 2 Ratify Deloitte Hadjipavlou Sofianos & Cambanis S.A. as Auditors Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual Elect Director Stuart L. Bascomb Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual Elect Director Paul M. Black Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual Elect Director Dennis H. Chookaszian Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual Elect Director Robert J. Cindrich Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual Elect Director Michael A. Klayko Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual Elect Director Anita V. Pramoda Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual Elect Director David D. Stevens Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual Elect Director Ralph H. 'Randy' Thurman Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual 2 Ratify Auditors Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual 3 Amend Executive Incentive Bonus Plan Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For For Allscripts Healthcare Solutions, Inc. 01988P108 MDRX 05/22/2014 Annual 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special Elect Director Alan R. Edwards Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special Elect Director Mark J. Daniel Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special Elect Director Scott G. Perry Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special Elect Director Luis M. Chavez Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special Elect Director Patrick D. Downey Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special Elect Director Ronald E. Smith Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special Elect Director Richard M. Colterjohn Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special Elect Director Joseph G. Spiteri Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special 3 Approve Advance Notice Policy Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special 4 Amend By-Law No. 1 Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special 5 Amend Employee Share Purchase Plan Mgmt For For For AuRico Gold Inc. 05155C105 AUQ 05/09/2014 Annual/Special 6 Advisory Vote on Executive Compensation Approach Mgmt For For For Banner Corporation 06652V208 BANR 04/22/2014 Annual Elect Director Jesse G. Foster Mgmt For For For Banner Corporation 06652V208 BANR 04/22/2014 Annual Elect Director Mark J. Grescovich Mgmt For For For Banner Corporation 06652V208 BANR 04/22/2014 Annual Elect Director D. Michael Jones Mgmt For Withhold Withhold Banner Corporation 06652V208 BANR 04/22/2014 Annual Elect Director David A. Klaue Mgmt For For For Banner Corporation 06652V208 BANR 04/22/2014 Annual Elect Director Brent A. Orrico Mgmt For For For Banner Corporation 06652V208 BANR 04/22/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Banner Corporation 06652V208 BANR 04/22/2014 Annual 3 Approve Omnibus Stock Plan Mgmt For For For Banner Corporation 06652V208 BANR 04/22/2014 Annual 4 Ratify Auditors Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual Elect Director Michael P. Daly Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual Elect Director Susan M. Hill Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual Elect Director Cornelius D. Mahoney Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual Elect Director John W. Altmeyer Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 Annual 3 Ratify Auditors Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Richard M. Smith Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Charlotte W. Collins Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Samuel P. Frieder Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Myron Z. Holubiak Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director David R. Hubers Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Yon Y. Jorden Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Tricia H. Nguyen Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Richard L. Robbins Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Stuart A. Samuels Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual Elect Director Gordon H. Woodward Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual 3 Ratify Auditors Mgmt For For For BioScrip, Inc. 09069N108 BIOS 05/08/2014 Annual 4 Amend Omnibus Stock Plan Mgmt For For For Brandywine Realty Trust BDN 05/29/2014 Annual Elect Director Walter D'Alessio Mgmt For For For Brandywine Realty Trust BDN 05/29/2014 Annual Elect Director Anthony A. Nichols, Sr. Mgmt For For For Brandywine Realty Trust BDN 05/29/2014 Annual Elect Director Gerard H. Sweeney Mgmt For For For Brandywine Realty Trust BDN 05/29/2014 Annual Elect Director Wyche Fowler Mgmt For For For Brandywine Realty Trust BDN 05/29/2014 Annual Elect Director Michael J. Joyce Mgmt For For For Brandywine Realty Trust BDN 05/29/2014 Annual Elect Director Charles P. Pizzi Mgmt For For For Brandywine Realty Trust BDN 05/29/2014 Annual Elect Director James C. Diggs Mgmt For For For Brandywine Realty Trust BDN 05/29/2014 Annual 2 Ratify Auditors Mgmt For For For Brandywine Realty Trust BDN 05/29/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Oliver G. (Chip) Brewer, III Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Ronald S. Beard Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Samuel H. Armacost Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director John C. Cushman, III Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director John F. Lundgren Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Adebayo O. Ogunlesi Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Richard L. Rosenfield Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual Elect Director Anthony S. Thornley Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual 2 Ratify Auditors Mgmt For For For Callaway Golf Company ELY 05/14/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual Elect Director Joseph S. DiMartino Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual Elect Director Donald V. Weir Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual 2 Ratify Auditors Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual 4 Approve Omnibus Stock Plan Mgmt For For For CBIZ, Inc. CBZ 05/15/2014 Annual 5 Other Business Mgmt For Against Against CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Arthur Cape Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Jason DeZwirek Mgmt For Withhold Withhold CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Eric M. Goldberg Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Jeffrey Lang Mgmt For Withhold Withhold CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Lynn J. Lyall Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Jonathan Pollack Mgmt For Withhold Withhold CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Seth Rudin Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual Elect Director Donald A. Wright Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual 2 Ratify Auditors Mgmt For For For CECO Environmental Corp. CECE 05/15/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual Elect Director Thomas J. Bresnan Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual Elect Director Joseph E. Moore Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual Elect Director Dianna F. Morgan Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual Elect Director John R. Schimkaitis Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Chesapeake Utilities Corporation CPK 05/06/2014 Annual 3 Ratify Auditors Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 Annual Elect Director Linda L. Adamany Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 Annual Elect Director Kevin S. Crutchfield Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 Annual Elect Director Sebastian Edwards Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 Annual Elect Director Randolph E. Gress Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 Annual Elect Director Mitchell J. Krebs Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 Annual Elect Director Robert E. Mellor Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 Annual Elect Director John H. Robinson Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 Annual Elect Director J. Kenneth Thompson Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 Annual 3 Ratify Auditors Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual Elect Director Thomas E. Baker Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual Elect Director William D. McGuire Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual Elect Director James R. Boldt Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual 3 Ratify Auditors Mgmt For For For Computer Task Group, Incorporated CTG 05/07/2014 Annual 4 Amend Omnibus Stock Plan Mgmt For For For Entegris, Inc. 29362U104 ENTG 05/07/2014 Annual Elect Director Michael A. Bradley Mgmt For For For Entegris, Inc. 29362U104 ENTG 05/07/2014 Annual Elect Director Marvin D. Burkett Mgmt For For For Entegris, Inc. 29362U104 ENTG 05/07/2014 Annual Elect Director R. Nicholas Burns Mgmt For For For Entegris, Inc. 29362U104 ENTG 05/07/2014 Annual Elect Director Daniel W. Christman Mgmt For For For Entegris, Inc. 29362U104 ENTG 05/07/2014 Annual Elect Director James F. Gentilcore Mgmt For For For Entegris, Inc. 29362U104 ENTG 05/07/2014 Annual Elect Director Bertrand Loy Mgmt For For For Entegris, Inc. 29362U104 ENTG 05/07/2014 Annual Elect Director Paul L.H. Olson Mgmt For For For Entegris, Inc. 29362U104 ENTG 05/07/2014 Annual Elect Director Brian F. Sullivan Mgmt For For For Entegris, Inc. 29362U104 ENTG 05/07/2014 Annual 2 Ratify Auditors Mgmt For For For Entegris, Inc. 29362U104 ENTG 05/07/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For EPR Properties 26884U109 EPR 05/15/2014 Annual Elect Director David M. Brain Mgmt For For For EPR Properties 26884U109 EPR 05/15/2014 Annual Elect Director Robert J. Druten Mgmt For For For EPR Properties 26884U109 EPR 05/15/2014 Annual Elect Director Robin P. Sterneck Mgmt For For For EPR Properties 26884U109 EPR 05/15/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For EPR Properties 26884U109 EPR 05/15/2014 Annual 3 Ratify Auditors Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director William B. Campbell Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director James D. Chiafullo Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director Vincent J. Delie, Jr. Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director Laura E. Ellsworth Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director Robert B. Goldstein Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director Stephen J. Gurgovits Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director David J. Malone Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director D. Stephen Martz Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director Robert J. McCarthy, Jr. Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director David L. Motley Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director Arthur J. Rooney, II Mgmt For Withhold Withhold F.N.B. Corporation FNB 05/21/2014 Annual Elect Director John W. Rose Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director John S. Stanik Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director William J. Strimbu Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual Elect Director Earl K. Wahl, Jr. Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For F.N.B. Corporation FNB 05/21/2014 Annual 3 Ratify Auditors Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual Elect Director B. Guille Cox, Jr. Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual Elect Director Anton H. George Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual Elect Director Gregory L. Gibson Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual Elect Director Virginia L. Smith Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual 2 Ratify Auditors Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For First Financial Corporation THFF 04/16/2014 Annual 4 Other Business Mgmt For Against Against First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director William M. Carrouche Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Leander J. Foley, III Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director John F. French Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Leon L. Giorgio, Jr. Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Shivan Govindan Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director L. Blake Jones Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Louis V. Lauricella Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Mark G. Merlo Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Ashton J. Ryan, Jr. Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Charles C. Teamer Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual Elect Director Joseph F. Toomy Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual 2 Ratify Auditors Mgmt For For For First NBC Bank Holding Company 32115D106 NBCB 05/22/2014 Annual 3 Approve Omnibus Stock Plan Mgmt For For For FreightCar America, Inc. RAIL 05/22/2014 Annual Elect Director Thomas A. Madden Mgmt For For For FreightCar America, Inc. RAIL 05/22/2014 Annual Elect Director Joseph E. McNeely Mgmt For For For FreightCar America, Inc. RAIL 05/22/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For FreightCar America, Inc. RAIL 05/22/2014 Annual 3 Ratify Auditors Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director William Ahdout Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director James G. Brown Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director Robin Davis Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director Perry Fish Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director Kenneth Grossman Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director Arthur Gruen Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director Eric LeGoff Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director Dror (Drew) Niv Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director David Sakhai Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director Ryan Silverman Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual Elect Director Eduard Yusupov Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual 2 Ratify Auditors Mgmt For For For FXCM Inc. FXCM 06/11/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For General Cable Corporation BGC 05/15/2014 Annual Elect Director Sallie B. Bailey Mgmt For For For General Cable Corporation BGC 05/15/2014 Annual Elect Director Gregory B. Kenny Mgmt For For For General Cable Corporation BGC 05/15/2014 Annual Elect Director Gregory E. Lawton Mgmt For For For General Cable Corporation BGC 05/15/2014 Annual Elect Director Craig P. Omtvedt Mgmt For For For General Cable Corporation BGC 05/15/2014 Annual Elect Director Patrick M. Prevost Mgmt For For For General Cable Corporation BGC 05/15/2014 Annual Elect Director John E. Welsh, III Mgmt For For For General Cable Corporation BGC 05/15/2014 Annual 2 Ratify Auditors Mgmt For For For General Cable Corporation BGC 05/15/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Gibraltar Industries, Inc. ROCK 05/02/2014 Annual Elect Director Brinn J. Lipke Mgmt For For For Gibraltar Industries, Inc. ROCK 05/02/2014 Annual Elect Director William P. Montague Mgmt For For For Gibraltar Industries, Inc. ROCK 05/02/2014 Annual Elect Director Arthur A. Russ, Jr. Mgmt For For For Gibraltar Industries, Inc. ROCK 05/02/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Gibraltar Industries, Inc. ROCK 05/02/2014 Annual 3 Ratify Auditors Mgmt For For For Global Cash Access Holdings, Inc. GCA 05/15/2014 Annual Elect Director Ram Chary Mgmt For For For Global Cash Access Holdings, Inc. GCA 05/15/2014 Annual Elect Director Fred C. Enlow Mgmt For For For Global Cash Access Holdings, Inc. GCA 05/15/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Global Cash Access Holdings, Inc. GCA 05/15/2014 Annual 3 Approve Omnibus Stock Plan Mgmt For For For Global Cash Access Holdings, Inc. GCA 05/15/2014 Annual 4 Ratify Auditors Mgmt For For For Goodrich Petroleum Corporation GDP 05/20/2014 Annual Elect Director Josiah T. Austin Mgmt For For For Goodrich Petroleum Corporation GDP 05/20/2014 Annual Elect Director Peter D. Goodson Mgmt For For For Goodrich Petroleum Corporation GDP 05/20/2014 Annual Elect Director Gene Washington Mgmt For For For Goodrich Petroleum Corporation GDP 05/20/2014 Annual 2 Ratify Auditors Mgmt For For For Goodrich Petroleum Corporation GDP 05/20/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Goodrich Petroleum Corporation GDP 05/20/2014 Annual 4 Amend Omnibus Stock Plan Mgmt For For For Goodrich Petroleum Corporation GDP 05/20/2014 Annual 5 Amend Omnibus Stock Plan Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 Annual Elect Director Peter R. Deutsch Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 Annual Elect Director Nathan D. Leight Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 Annual 2 Ratify Auditors Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director I Joon Ahn Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director John A. Hall Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director Paul Seon-Hong Kim Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director Chong Guk (C.G.) Kum Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director Joon Hyung Lee Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director Chulse (William) Park Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director Joseph K. Rho Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director David L. Rosenblum Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual Elect Director William J. Stolte Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Hanmi Financial Corporation HAFC 05/28/2014 Annual 3 Ratify Auditors Mgmt For For For Helix Energy Solutions Group, Inc. 42330P107 HLX 05/01/2014 Annual Elect Director Nancy K. Quinn Mgmt For For For Helix Energy Solutions Group, Inc. 42330P107 HLX 05/01/2014 Annual Elect Director William L. Transier Mgmt For For For Helix Energy Solutions Group, Inc. 42330P107 HLX 05/01/2014 Annual 2 Ratify Auditors Mgmt For For For Helix Energy Solutions Group, Inc. 42330P107 HLX 05/01/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Hersha Hospitality Trust HT 05/22/2014 Annual 1a Elect Director Jay H. Shah Mgmt For For For Hersha Hospitality Trust HT 05/22/2014 Annual 1b Elect Director Thomas J. Hutchison, III Mgmt For For For Hersha Hospitality Trust HT 05/22/2014 Annual 1c Elect Director Donald J. Landry Mgmt For For For Hersha Hospitality Trust HT 05/22/2014 Annual 1d Elect Director Michael A. Leven Mgmt For For For Hersha Hospitality Trust HT 05/22/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Hersha Hospitality Trust HT 05/22/2014 Annual 3 Amend Omnibus Stock Plan Mgmt For For For Hersha Hospitality Trust HT 05/22/2014 Annual 4 Ratify Auditors Mgmt For For For Horsehead Holding Corp. ZINC 05/06/2014 Annual Elect Director Jack Shilling Mgmt For For For Horsehead Holding Corp. ZINC 05/06/2014 Annual Elect Director John C. van Roden, Jr. Mgmt For For For Horsehead Holding Corp. ZINC 05/06/2014 Annual 2 Ratify Auditors Mgmt For For For Horsehead Holding Corp. ZINC 05/06/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Impax Laboratories, Inc. 45256B101 IPXL 05/13/2014 Annual Elect Director Leslie Z. Benet Mgmt For Withhold Withhold Impax Laboratories, Inc. 45256B101 IPXL 05/13/2014 Annual Elect Director Robert L. Burr Mgmt For Withhold Withhold Impax Laboratories, Inc. 45256B101 IPXL 05/13/2014 Annual Elect Director Allen Chao Mgmt For Withhold Withhold Impax Laboratories, Inc. 45256B101 IPXL 05/13/2014 Annual Elect Director Nigel Ten Fleming Mgmt For Withhold Withhold Impax Laboratories, Inc. 45256B101 IPXL 05/13/2014 Annual Elect Director Larry Hsu Mgmt For Withhold Withhold Impax Laboratories, Inc. 45256B101 IPXL 05/13/2014 Annual Elect Director Michael Markbreiter Mgmt For Withhold Withhold Impax Laboratories, Inc. 45256B101 IPXL 05/13/2014 Annual Elect Director Mary K. Pendergast Mgmt For For For Impax Laboratories, Inc. 45256B101 IPXL 05/13/2014 Annual Elect Director Peter R. Terreri Mgmt For Withhold Withhold Impax Laboratories, Inc. 45256B101 IPXL 05/13/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Impax Laboratories, Inc. 45256B101 IPXL 05/13/2014 Annual 3 Ratify Auditors Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual Elect Director William P. Bissonnette Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual Elect Director Daniel F. O'Brien Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual Elect Director Christopher Oddleifson Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual Elect Director Brian S. Tedeschi Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual 2 Ratify Auditors Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual 3 Amend Omnibus Stock Plan Mgmt For For For Independent Bank Corp. INDB 05/15/2014 Annual 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual Elect Director Timothy K. Armour Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual Elect Director G. Andrew Cox Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual Elect Director Jeffrey J. Diermeier Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual Elect Director Eugene Flood, Jr. Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual Elect Director J. Richard Fredericks Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual Elect Director Deborah R. Gatzek Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual Elect Director Seiji Inagaki Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual Elect Director Lawrence E. Kochard Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual Elect Director Glenn S. Schafer Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual Elect Director Richard M. Weil Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual 2 Ratify Auditors Mgmt For For For Janus Capital Group Inc. 47102X105 JNS 04/24/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual Elect Director Ryan M. Birtwell Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual Elect Director Brian T. Clingen Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual Elect Director Donna R. Ecton Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual Elect Director Peter R. Formanek Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual Elect Director James P. Hallett Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual Elect Director Mark E. Hill Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual Elect Director Lynn Jolliffe Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual Elect Director Michael T. Kestner Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual Elect Director John P. Larson Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual Elect Director Stephen E. Smith Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual 3 Amend Omnibus Stock Plan Mgmt For For For KAR Auction Services, Inc. 48238T109 KAR 06/10/2014 Annual 4 Ratify Auditors Mgmt For For For Key Energy Services, Inc. KEG 05/15/2014 Annual Elect Director William D. Fertig Mgmt For Against Against Key Energy Services, Inc. KEG 05/15/2014 Annual Elect Director Robert K. Reeves Mgmt For For For Key Energy Services, Inc. KEG 05/15/2014 Annual Elect Director Mark H. Rosenberg Mgmt For For For Key Energy Services, Inc. KEG 05/15/2014 Annual 2 Approve Omnibus Stock Plan Mgmt For Against Against Key Energy Services, Inc. KEG 05/15/2014 Annual 3 Ratify Auditors Mgmt For For For Key Energy Services, Inc. KEG 05/15/2014 Annual 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against LaSalle Hotel Properties LHO 05/07/2014 Annual Elect Director Michael D. Barnello Mgmt For For For LaSalle Hotel Properties LHO 05/07/2014 Annual Elect Director Donald A. Washburn Mgmt For For For LaSalle Hotel Properties LHO 05/07/2014 Annual 2 Ratify Auditors Mgmt For For For LaSalle Hotel Properties LHO 05/07/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For LaSalle Hotel Properties LHO 05/07/2014 Annual 4 Declassify the Board of Directors Mgmt For For For LaSalle Hotel Properties LHO 05/07/2014 Annual 5 Approve Omnibus Stock Plan Mgmt For For For Lexington Realty Trust LXP 05/20/2014 Annual Elect Director E. Robert Roskind Mgmt For For For Lexington Realty Trust LXP 05/20/2014 Annual Elect Director T. Wilson Eglin Mgmt For For For Lexington Realty Trust LXP 05/20/2014 Annual Elect Director Richard J. Rouse Mgmt For For For Lexington Realty Trust LXP 05/20/2014 Annual Elect Director Harold First Mgmt For For For Lexington Realty Trust LXP 05/20/2014 Annual Elect Director Richard S. Frary Mgmt For For For Lexington Realty Trust LXP 05/20/2014 Annual Elect Director James Grosfeld Mgmt For For For Lexington Realty Trust LXP 05/20/2014 Annual Elect Director Kevin W. Lynch Mgmt For For For Lexington Realty Trust LXP 05/20/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Lexington Realty Trust LXP 05/20/2014 Annual 3 Ratify Auditors Mgmt For For For LSB Industries, Inc. LXU 06/05/2014 Annual Elect Director Daniel D. Greenwell Mgmt For For For LSB Industries, Inc. LXU 06/05/2014 Annual Elect Director Robert H. Henry Mgmt For For For LSB Industries, Inc. LXU 06/05/2014 Annual Elect Director William F. Murdy Mgmt For For For LSB Industries, Inc. LXU 06/05/2014 Annual 2 Ratify Auditors Mgmt For For For LSB Industries, Inc. LXU 06/05/2014 Annual 3 Amend Omnibus Stock Plan Mgmt For For For LSB Industries, Inc. LXU 06/05/2014 Annual 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Kathleen L. Bardwell Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director William G. Barron Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Archie M. Brown, Jr. Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Brian J. Crall Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Philip A. Frantz Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director D.J. Hines Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Thomas M. O'Brien Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Lawrence R. Rueff Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director John G. Seale Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual Elect Director Charles J. Thayer Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For MainSource Financial Group, Inc. 56062Y102 MSFG 04/30/2014 Annual 3 Ratify Auditors Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director Randolph L. Marten Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director Larry B. Hagness Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director Thomas J. Winkel Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director Jerry M. Bauer Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director Robert L. Demorest Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual Elect Director G. Larry Owens Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual 3 Ratify Auditors Mgmt For For For Marten Transport, Ltd. MRTN 05/06/2014 Annual 4 Other Business Mgmt For Against Against Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual Elect Director Winifred A. Baker Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual Elect Director Jeffrey A. Maffett Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual Elect Director Robert H. Naftaly Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual Elect Director Robert W. Sturgis Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual Elect Director Bruce E. Thal Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual 2 Ratify Auditors Mgmt For For For Meadowbrook Insurance Group, Inc. 58319P108 MIG 05/16/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For MedAssets, Inc. MDAS 06/12/2014 Annual Elect Director Rand A. Ballard Mgmt For Withhold Withhold MedAssets, Inc. MDAS 06/12/2014 Annual Elect Director Vernon R. Loucks, Jr. Mgmt For Withhold Withhold MedAssets, Inc. MDAS 06/12/2014 Annual Elect Director R. Halsey Wise Mgmt For For For MedAssets, Inc. MDAS 06/12/2014 Annual 2 Ratify Auditors Mgmt For For For MedAssets, Inc. MDAS 06/12/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For NN, Inc. NNBR 05/15/2014 Annual Elect Director G. Ronald Morris Mgmt For For For NN, Inc. NNBR 05/15/2014 Annual Elect Director Steven T. Warshaw Mgmt For For For NN, Inc. NNBR 05/15/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against NN, Inc. NNBR 05/15/2014 Annual 3 Ratify Auditors Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director Martin R. Ferron Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director Carl F. Giesler, Jr. Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director Ronald A. McIntosh Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director William C. Oehmig Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director Allen R. Sello Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director Jay W. Thornton Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual Elect Director K. Rick Turner Mgmt For For For North American Energy Partners Inc. NOA 05/14/2014 Annual 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Alan W. Braun Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Larry E. Dunigan Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Niel C. Ellerbrook Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Andrew E. Goebel Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Robert G. Jones Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Phelps L. Lambert Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Arthur H. McElwee, Jr. Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director James T. Morris Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Randall T. Shepard Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Rebecca S. Skillman Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Kelly N. Stanley Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual Elect Director Linda E. White Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Old National Bancorp ONB 05/08/2014 Annual 3 Ratify Auditors Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual Elect Director Kathleen A. Dahlberg Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual Elect Director Nicholas DeBenedictis Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual Elect Director Kevin M. Fogarty Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual Elect Director J. Robert Hall Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual Elect Director Richard C. Ill Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual Elect Director Ronald J. Naples Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual Elect Director Dante C. Parrini Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual Elect Director Richard L. Smoot Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual Elect Director Lee C. Stewart Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual 2 Ratify Auditors Mgmt For For For P. H. Glatfelter Company GLT 05/01/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Parker Drilling Company PKD 05/01/2014 Annual Elect Director Robert L. Parker, Jr. Mgmt For For For Parker Drilling Company PKD 05/01/2014 Annual Elect Director Roger B. Plank Mgmt For For For Parker Drilling Company PKD 05/01/2014 Annual Elect Director Gary G. Rich Mgmt For For For Parker Drilling Company PKD 05/01/2014 Annual Elect Director Peter C. Wallace Mgmt For For For Parker Drilling Company PKD 05/01/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Parker Drilling Company PKD 05/01/2014 Annual 3 Ratify Auditors Mgmt For For For Perry Ellis International, Inc. PERY 06/05/2014 Annual Elect Director Alexandra Wilson Mgmt For For For Perry Ellis International, Inc. PERY 06/05/2014 Annual Elect Director J. David Scheiner Mgmt For For For Perry Ellis International, Inc. PERY 06/05/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Perry Ellis International, Inc. PERY 06/05/2014 Annual 3 Ratify Auditors Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director Charles T. Goodson Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director William W. Rucks, IV Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director E. Wayne Nordberg Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director Michael L. Finch Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director W. J. Gordon, III Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual Elect Director Charles F. Mitchell, II Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual 2 Ratify Auditors Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Photronics, Inc. PLAB 04/11/2014 Annual Elect Director Walter M. Fiederowicz Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual Elect Director Joseph A. Fiorita, Jr. Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual Elect Director Liang-Choo Hsia Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual Elect Director Constantine Macricostas Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual Elect Director George Macricostas Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual Elect Director Mitchell G. Tyson Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual 2 Ratify Auditors Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual 3 Amend Omnibus Stock Plan Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Photronics, Inc. PLAB 04/11/2014 Annual 5 Other Business Mgmt For Against Against Portland General Electric Company POR 05/07/2014 Annual Elect Director John W. Ballantine Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual Elect Director Rodney L. Brown, Jr. Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual Elect Director Jack E. Davis Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual Elect Director David A. Dietzler Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual Elect Director Kirby A. Dyess Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual Elect Director Mark B. Ganz Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual Elect Director Kathryn J. Jackson Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual Elect Director Neil J. Nelson Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual Elect Director M. Lee Pelton Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual Elect Director James J. Piro Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual Elect Director Charles W. Shivery Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual 3 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For For Portland General Electric Company POR 05/07/2014 Annual 4 Ratify Auditors Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director Boland T. Jones Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director Wilkie S. Colyer Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director K. Robert Draughon Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director John R. Harris Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director W. Steven Jones Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director Raymond H. Pirtle, Jr. Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual Elect Director J. Walker Smith, Jr. Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual 3 Ratify Auditors Mgmt For For For Premiere Global Services, Inc. PGI 06/18/2014 Annual 4 Approve Omnibus Stock Plan Mgmt For For For Rudolph Technologies, Inc. RTEC 05/21/2014 Annual Elect Director John R. Whitten Mgmt For For For Rudolph Technologies, Inc. RTEC 05/21/2014 Annual Elect Director Aubrey C. Tobey Mgmt For For For Rudolph Technologies, Inc. RTEC 05/21/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Rudolph Technologies, Inc. RTEC 05/21/2014 Annual 3 Ratify Auditors Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director M. Shan Atkins Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Dennis Eidson Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Mickey P. Foret Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Frank M. Gambino Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Douglas A. Hacker Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Yvonne R. Jackson Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Elizabeth A. Nickels Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Timothy J. O'Donovan Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Hawthorne L. Proctor Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director Craig C. Sturken Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual Elect Director William R. Voss Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual 2 Change Company Name Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Spartan Stores, Inc. SPTN 05/28/2014 Annual 4 Ratify Auditors Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Jay Stein Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director John H. Williams, Jr. Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Alvin R. Carpenter Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Irwin Cohen Mgmt For Withhold Withhold Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Susan Falk Mgmt For Withhold Withhold Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Linda M. Farthing Mgmt For Withhold Withhold Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Mitchell W. Legler Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Richard L. Sisisky Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director Burton M. Tansky Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual Elect Director J. Wayne Weaver Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Stein Mart, Inc. SMRT 06/24/2014 Annual 3 Ratify Auditors Mgmt For For For Symmetry Medical Inc. SMA 04/25/2014 Annual Elect Director Francis T. Nusspickel Mgmt For For For Symmetry Medical Inc. SMA 04/25/2014 Annual Elect Director Thomas J. Sullivan Mgmt For For For Symmetry Medical Inc. SMA 04/25/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Symmetry Medical Inc. SMA 04/25/2014 Annual 3 Ratify Auditors Mgmt For For For TravelCenters of America LLC TA 06/19/2014 Annual Elect Director Arthur G. Koumantzelis Mgmt For For For TravelCenters of America LLC TA 06/19/2014 Annual Elect Director Barry M. Portnoy Mgmt For Withhold Withhold TravelCenters of America LLC TA 06/19/2014 Annual 2 Ratify Auditors Mgmt For For For TTM Technologies, Inc. 87305R109 TTMI 04/23/2014 Annual Elect Director Kenton K. Alder Mgmt For For For TTM Technologies, Inc. 87305R109 TTMI 04/23/2014 Annual Elect Director Philip G. Franklin Mgmt For For For TTM Technologies, Inc. 87305R109 TTMI 04/23/2014 Annual 2 Approve Omnibus Stock Plan Mgmt For For For TTM Technologies, Inc. 87305R109 TTMI 04/23/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For TTM Technologies, Inc. 87305R109 TTMI 04/23/2014 Annual 4 Ratify Auditors Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director Richard M. Adams Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director Robert G. Astorg Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director W. Gaston Caperton, III Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director Peter A. Converse Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director Lawrence K. Doll Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director W. Douglas Fisher Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director Theodore J. Georgelas Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director Douglas J. Leech Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director John M. McMahon Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director J. Paul McNamara Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director Mark R. Nesselroad Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director William C. Pitt, III Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director Mary K. Weddle Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director Gary G. White Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual Elect Director P. Clinton Winter, Jr. Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual 2 Ratify Auditors Mgmt For For For UNITED BANKSHARES, INC. UBSI 05/21/2014 Annual 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For W&T Offshore, Inc. 92922P106 WTI 05/06/2014 Annual Elect Director Virginia Boulet Mgmt For For For W&T Offshore, Inc. 92922P106 WTI 05/06/2014 Annual Elect Director Robert I. Israel Mgmt For For For W&T Offshore, Inc. 92922P106 WTI 05/06/2014 Annual Elect Director Stuart B. Katz Mgmt For For For W&T Offshore, Inc. 92922P106 WTI 05/06/2014 Annual Elect Director Tracy W. Krohn Mgmt For Withhold Withhold W&T Offshore, Inc. 92922P106 WTI 05/06/2014 Annual Elect Director S. James Nelson, Jr. Mgmt For For For W&T Offshore, Inc. 92922P106 WTI 05/06/2014 Annual Elect Director B. Frank Stanley Mgmt For For For W&T Offshore, Inc. 92922P106 WTI 05/06/2014 Annual 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against W&T Offshore, Inc. 92922P106 WTI 05/06/2014 Annual 3 Ratify Auditors Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. 360 Funds By Randy Linscott /s/ Randy Linscott President Date: August 11, 2014
